Citation Nr: 0835299	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  06-18 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES


1.  Entitlement to an effective date prior to February 7, 
2006, for the assignment of a 40 percent evaluation for 
degenerative disc disease of the thoracolumbar spine.

2.  Entitlement to an effective date prior to February 7, 
2006, for the assignment of a 10 percent evaluation for 
degenerative disc disease of the cervical spine.  

3.  Entitlement to an initial compensable evaluation for 
right eye retinitis, sarcoid uveitis.  

4.  Entitlement to an initial compensable evaluation for pes 
planus.

5.  Entitlement to an initial compensable evaluation for a 
scar in the area of the right forehead.




REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1984 to 
January 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2005 and May 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  

The Board points out that the claim for a compensable rating 
for right sacroilitis is not in appellate status.  Service 
connection for this condition was granted in a February 2005 
rating action in which a non-compensable evaluation was 
assigned.  The veteran did file a timely notice of 
disagreement (NOD) as to that determination and a Statement 
of the Case (SOC) was issued in May 2006.  However, in a 
substantive appeal the veteran only expressed disagreement 
with the non-compensable evaluations assigned for pes planus, 
scarring of the forehead and sarcoid (uveitis of the right 
eye).  There was no mention of right sacroilitis or the right 
hip.  Since no substantive appeal was filed for an increased 
rating for service-connected right sacroilitis, that claim is 
not in appellate status before the Board.  

As a matter of further clarification, the Board also observes 
that claims for increased evaluations for service-connected 
disabilities of the lumbar and cervical spine are not in 
appellate status.  In a substantive appeal filed in May 2006, 
the veteran specifically indicated that he agreed with the 
increased evaluations for those disabilities which were 
assigned by virtue of the December 2006 rating action, but 
indicated that he disagreed with the effective dates assigned 
for the increased ratings (February 2006 in both cases).  As 
such there was no substantive appeal filed for increased 
ratings for service-connected disabilities of the lumbar and 
cervical spine and therefore those claims are not currently 
on appeal before the Board.  

As a related matter, claims for effective dates prior to 
February 7, 2006, for increased evaluations for service-
connected disabilities of the lumbar and cervical spine are 
also not yet in appellate status.  As to those claims, the 
May 2006 VA Form 9, represents an NOD with the assignment of 
an effective date of February 7, 2006 for the grant of a 40 
percent evaluation for degenerative disc disease of the 
thoracolumbar spine; and for the grant of a 10 percent 
evaluation for degenerative disc disease of the cervical 
spine.  Since there has been an initial RO adjudication these 
claims giving rise to the currently assigned effective dates, 
and an NOD has been filed, the claimant is entitled to an SOC 
regarding the effective date issues, and the current lack of 
an SOC is a procedural defect requiring remand.  See 
38 U.S.C.A. § 7105 (West 2005); 38 C.F.R. § 20.200 (2007); 
see also Manlincon v. West, 12 Vet. App. 238 (1999).  

The Board observes that a claim of entitlement to a 10 
percent evaluation under 38 C.F.R. § 3.324 based on multiple, 
noncompensable service connected disabilities was denied in a 
February 2005 rating action.  The veteran did file a timely 
NOD as to that determination in January 2006 and an SOC was 
issued in December 2007.  After a claimant files an NOD and 
the RO issues an SOC, the claimant must perfect the appeal by 
filing a substantive appeal.  The substantive appeal must be 
received within a year after the decision was issued, or 
within 60 days after the SOC was issued, whichever is later.  
38 C.F.R. § 20.302(b).  In this case, the veteran did not 
perfect a timely appeal as to this matter and as such the 
claim is not in appellate status before the Board.  Moreover, 
insamuch as compensable evaluations have been assigned for 
service-connected disorders of the lumbar and cervical spine 
the claim is essentially moot, at least as pertains to the 
period from February 7, 2006, forward.  Even if the matter 
was in appellate status, it remains to be seen whether a 
claim brought under 38 C.F.R. § 3.324 pertaining to the time 
period from February 1, 2005 to February 6, 2006 would remain 
a viable claim, inasmuch as claims for effective dates prior 
to February 7, 2006, for compensable evaluations for 
disabilities of the lumbar and cervical spine are currently 
pending.

Finally, the Board notes that service connection claims for 
left shoulder arthritis, bilateral knee pain, headaches, acid 
reflux and sarcoidoisis were denied in a February 2005 rating 
action.  A timely NOD was not filed as to these claims and 
they are not in appellate status before the Board.  However, 
the claims were re-raised in July 2006 and to the extent that 
they may represent claims to reopen, they are referred to the 
RO for appropriate action to include clarification as 
necessary.  

Accordingly, the following issues are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC: 
entitlement to an effective date prior to February 7, 2006, 
for the assignment of a 40 percent evaluation for 
degenerative disc disease of the thoracolumbar spine; and 
entitlement to an effective date prior to February 7, 2006, 
for the assignment of a 10 percent evaluation for 
degenerative disc disease of the cervical spine.


FINDINGS OF FACT

1.  The veteran demonstrated visual acuity in his right eye 
to at least 20/30 at every eye examination during the course 
of his appeal.

2.  The medical evidence fails to show that either retinitis 
or uveitis had continually become active at any point during 
the course of his appeal.

3.  The veteran's bilateral pes planus is manifested by 
complaints of bilateral foot pain, with no swelling or 
limitation of motion and function; without findings of 
moderate symptomatology as characterized by lack of any 
evidence of weight-bearing line over or medial to the great 
toe, inward bowing of the tendo Achilles, and pain on 
manipulation and use of the feet.



4.  The veteran has a scar on the right side of the forehead 
which is not painful, unstable or productive of any 
limitation of function; and does not have any of the 
characteristics of disfigurement.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for right 
eye retinitis, sarcoid uveitis have not been met for any 
portion of the appeal period.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.84a, Diagnostic Codes 
(DC) 6000, 6006 (2007).

2.  The criteria for an initial compensable evaluation for 
bilateral pes planus have not been met for any portion of the 
appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, DC 
5276 (2007).

3.  The criteria for an initial compensable rating for a scar 
on the right side of the forehead have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.118, Diagnostic Codes (DCs) 7800, 7803, 7804, 7805 (2007).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide that 
pertains to the claim.  38 C.F.R. § 3.159, as amended, 
73 Fed. Reg. 23353-56 (Apr. 30, 2008); see Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. at 119.

Further, upon receipt of an application for a service-
connection claim, VA is required to review the evidence 
presented with the claim and to provide the veteran with 
notice of what evidence not previously provided will help 
substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Specifically, VA must notify the veteran of what 
is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.  
In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the claim for service connection has been 
substantiated, and any defect in the notice regarding that 
claim was therefore not prejudicial to the claim.  See 
Dingess, 19 Vet. App. at 491.  In such cases, where the 
appellant then files an notice of disagreement (NOD) with the 
initial rating and/or the effective date assigned, he/she has 
initiated the appellate process and different, and in many 
respects, more detailed notice obligations arise, the 
requirements of which are set forth in sections 7105(d) and 
5103A of the statute.  See Goodwin v. Peake, 22 Vet. App. 
128, 137 (2008), (holding that "where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
issues"); 38 U.S.C.A. § 5103(A), 7105(d).

It does not appear that any duty to assist letter was issued 
to the veteran prior to the initial adjudication of the 
veteran's service connection claims for a right eye disorder, 
pes planus or for a scar on the forehead, which were granted 
in a February 2005 rating action.  In October 2007, the RO 
sent the veteran a letter regarding his increased rating 
claims which satisfied the duty to notify provisions and 
informed him of how disability ratings and effective dates 
were assigned following the grant of service connection.  The 
Board recognizes that the veteran was not provided with 
notice of how VA determines disability ratings and effective 
dates until the October 2007 notice letter, after the RO had 
already granted service connection.  Nevertheless, because 
the claims for service connection had been granted, the 
defect in the timing of the notice about how a disability 
rating and effective date would be determined was harmless 
error as to those claims.  Dingess, 19 Vet. App. at 491.  

In addition, by the time the October 2007 notice letter had 
been sent, the veteran had already appealed the initial 
disability ratings assigned for a right eye disorder, pes 
planus or for a scar on the forehead, triggering the notice 
obligations set forth in sections 7105(d) and 5103A of the 
statute.  The RO then fulfilled these notice obligations by 
issuing a supplemental statement of the case in October 2007.  
This document informed the veteran of the regulations 
pertinent to his appeal, including the applicable rating 
criteria, advised him of the evidence that had been reviewed 
in connection with his appeal, and provided him with reasons 
for its decision.  38 U.S.C.A. § 7105(d).  Accordingly, the 
Board concludes that the notice obligations set forth in 
sections 7105(d) and 5103A of the statute have been fulfilled 
in this case.  Moreover, Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board also concludes that VA's duty to assist has been 
satisfied.  38 U.S.C.A. § 5103A.  The veteran's service 
medical records and VA medical records dated through November 
2007 are on file.  The veteran has at no time referred to 
records that he wanted VA to obtain or that he felt were 
relevant to the claim that VA has not obtained on his behalf 
and in fact indicated in February 2007 that he had no 
additional evidence or information to provide in support of 
his claims.  Moreover, in addition to obtaining all relevant 
medical records, VA afforded the veteran numerous VA 
examinations, including one most recently conducted in 2006 
(pes planus and forehead scar) and 2007 (eye only).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  


Factual Background and Legal Analysis

The veteran contends that his service-connected right eye 
disorder, pes planus and scarring of the forehead warrant 
compensable evaluations.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  

Where a veteran appeals the denial of a claim for an 
increased disability rating for a disability for which 
service connection was in effect before he filed the claim 
for increase, the present level of the veteran's disability 
is the primary concern, and past medical reports should not 
be given precedence over current medical findings.  Francisco 
v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, where VA's 
adjudication of the claim for increase is lengthy and factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms which would warrant 
different ratings for the disorder, different or "staged" 
ratings may be assigned for such different periods of time.  
Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007). 

Where a veteran appeals the initial rating assigned for a 
disability when a claim for service connection for that 
disability has been granted, evidence contemporaneous with 
the claim for service connection and with the initial rating 
decision granting service connection would be most probative 
of the degree of disability existing at the time that the 
initial rating was assigned and should be the evidence "used 
to decide whether an original rating on appeal was 
erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  If later evidence obtained during the appeal 
indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.

In addition, in evaluating disabilities of the 
musculoskeletal system, it is necessary to consider, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement and 
weakness.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995).

	A.  Right Eye

Service connection for right eye retinitis/sarcoid uveitis 
was granted in February 2005 rating action, at which time a 
non-compensable evaluation was assigned effective from 
February 1, 2005, the day following the date of the veteran's 
discharge from service. 

The grant was based in part on service medical records which 
documented treatment for pain and redness of the right eye 
diagnosed as sarcoid uveitis/iritis.  

On file at the time of the grant of service connection was a 
private examination report dated in August 2004.  The veteran 
stated that his eye problems began in December 2003 when he 
awoke one day having no sight in the right eye.  Assessments 
made in December 2003 and January 2004 indicated the presence 
of retinitis and sarcoid uveitis.  On examination, the 
veteran complained of eye redness, pain, distorted vision, 
headaches and seeing spots.  He reported that the condition 
did not cause incapacitation or loss of time from work and 
indicated that it was treated with ptrpine sulfate and pred 
forte.  Examination of the right eye with dilation revealed 
uncorrected far vision of 20/400, corrected to 20/20; and 
uncorrected near vision of 20/20.  Visual field examination 
was within normal limits and there was no evidence of 
diplopia.  Retinitis with sarcoid uveitis of the right eye 
was diagnosed.  It was commented that there was objective 
evidence of decreased vision and an inflamed retina with 
subjective complaints of varied vision.

The veteran underwent a VA ophthalmology consultation in 
November 2005 at which time a history of sarcoid was noted 
and the veteran complained of tearing, redness and 
photophobia of the right eye.  Examination of the iris 
revealed synechia.  

A VA examination of the eyes was conducted in February 2006.  
The veteran complained of extreme photophobia of the right 
eye and difficulty focusing.  He also complained of headaches 
when in the sun.  Near and far visual acuity of the right eye 
was 20/20.  The impression included no active iritis on 
examination and myopia/astigmatism of both eyes.  

The veteran underwent a VA examination conducted by an 
optometrist in February 2007.  The veteran complained that 
the right eye was extremely photophobic and painful.  He 
complained that the pain from his eyes caused headaches.  
There was no indication of any visual deficit of the right 
eye.  The assessments included suspected glaucoma, history of 
iritis, synechia of the right eye, right eye retinal white 
without pressure (WWOP); myopia and astigmatism.  

A VA record dated in June 2007 reveals that the veteran 
called VA with complaints of a one month history of eye 
irritation, tearing and burning, especially on exposure to 
sunlight.  He was referred to an urgent care center.  A 
follow-up note indicates that the veteran was seen by the VA 
ER in July 2007 with complaints of pain and decrease right 
eye vision for 2 months.  The veteran reported that he had 
gone to the eye doctor and was told that he had an eye 
infection/iritis.  The veteran underwent an eye examination 
in July 2007 revealed corrected vision of 20/30 bilaterally 
and a full field of vision.  The assessments included 
suspected glaucoma, sarcoidosis with iritis and synechia of 
the right eye and without uveitis, right eye retinal WWOP; 
myopia and astigmatism.  He was advised to be seen for 
further evaluation but declined.  

The veteran's right eye disorder, characterized as 
retinitis/sarcoid uveitis has been assigned a noncompensable 
rating under 38 C.F.R. § 4.84a, DC 6006, for the entirety of 
the appeal period, extending from February 1, 2005.  DC 6006 
provides for the assignment of rating based on retinitis.  
The Board observes that DC 6000 provides for the assignment 
of rating based on uveitis.  Diagnostic Codes 6000 through 
6009 provide for evaluation of diseases of the eye under 
general criteria, which in turn provides that chronic forms 
of the diseases listed in those diagnostic codes are rated 
from 10 to 100 percent for impairment of visual acuity or 
field loss, pain, rest-requirements, or episodic incapacity.  
An additional 10 percent rating is combined during continuous 
active pathology.  The minimum evaluation during active 
pathology is 10 percent.  See 38 C.F.R. § 4.84a.

Where only one eye is service connected and the veteran is 
not blind in both eyes, the other eye is considered normal 
for rating purposes.  See 38 C.F.R. § 3.383(a)(1); see also 
38 C.F.R. § 4.14 (manifestations not resulting from the 
service-connected disability may not be used in establishing 
the service-connected evaluation).  However, compensation is 
payable for the combination of service-connected and 
nonservice-connected disabilities of blindness in one eye as 
a result of service-connected disability and blindness in the 
other eye as a result of nonservice- connected disability as 
if both disabilities were service-connected, provided the 
nonservice-connected disability is not the result of the 
veteran's own willful misconduct.  38 C.F.R. § 3.383(a).

Throughout the course of his appeal, the veteran has 
demonstrated visual acuity in his service-connected right eye 
to at least 20/30.  The left eye has not been service 
connected and therefore it is treated as normal for assessing 
the visual acuity of the veteran's right eye.  As the 
veteran's right eye vision can be corrected to 20/30 he fails 
to merit a compensable rating under 38 C.F.R. § 4.84a, as a 
compensable rating requires visual acuity of 20/40 or worse 
in both eyes. 



While there has been periodic documentation of symptomatology 
such as tearing, redness and photophobia of the right eye 
during the appeal period, the Board is unable to find any 
rating criteria under 38 C.F.R. § 4.84a (relating to rating 
diseases of the eye), which would provide a basis for a 
compensable evaluation based on these symptoms.  In addition, 
the veteran's retinitis/uveitis has not been shown to be 
continuously active during the appeal period.  As such, an 
additional 10 percent rating is not warranted for the active 
process.  There is also no indication that the veteran needs 
rest or is periodically incapacitated as a result of his 
right eye.  In 2004, the veteran reported that the eye 
condition did not cause incapacitation or loss of time from 
work.  As such, it is clear that the veteran is not 
incapacitated by his right eye condition.

The veteran did complain that he was having periodic 
headaches, which he attributed as possibly related to his 
right eye problem, but the medical evidence has made no such 
connection.  Moreover, a service connection claim for 
headaches was denied in February 2005 and was not appealed.

As such, the criteria for a compensable rating for a disorder 
of the right eye have not been met, and the veteran's claim 
is therefore denied.

In this case, overall, the totality of evidence dated during 
the appeal period, reflects that the veteran's symptoms of 
service-connected right eye retinitis/ sarcoid uveitis have 
been consistent with the criteria described for the 
assignment of a noncompensable evaluation.  The Board 
concludes that the criteria for a "staged" rating have not 
been met at any time during the course of the appeal period.  
See 38 C.F.R. § 4.84a (2007); Fenderson, 12 Vet. App. at 126.  
The Board finds that the preponderance of the evidence is 
against the veteran's claim for a compensable rating.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



	B.  Pes Planus

Service connection for bilateral pes planus was granted in 
February 2005 rating action at which time a non-compensable 
evaluation was assigned effective from February 1, 2005, the 
day following the date of the veteran's discharge from 
service. 

The grant was based in part on service medical records which 
reflected that pes planus had been diagnosed in 2000.  

Also on file at the time of the grant for service connection 
was a private examination report dated in August 2004.  The 
veteran reported that he had suffered from pes planus for 14 
years.  The veteran complained of pain and stiffness on 
walking and of stiffness at rest.  He reported having pain 
when standing for more than 20 minutes and stated that the 
condition did not result in any time lost from work.  
Examination of the feet revealed no tenderness, weakness, 
edema, atrophy, or disturbed circulation.  There was no 
evidence of malalignment of either foot or of tenderness to 
palpation of the plantar surface of the feet.  The Achilles 
tendons of both feet were in good alignment.  It was 
commented there was no evidence of limitation with walking or 
standing and that the veteran did not require any type of 
support with his shoes.  X-ray films revealed mild bilateral 
pes planovalgus deformity and this was the diagnosis.  The 
examiner indicated that pes planus had no effect on the 
veteran's usual occupation or daily activities.

A VA examination of the feet was conducted in February 2006.  
The veteran complained of painful arches, especially when not 
wearing shoes with arch supports.  He complained of constant 
foot pain, particularly with standing and walking and 
indicated that with prolonged standing or walking the pain 
became sharp and resulted in moderate limitation of motion 
and functional impairment.  It was noted that the veteran had 
no symptoms of weakness, stiffness, swelling, heat, redness, 
fatiguability or lack of endurance with regard to the feet.  
The report stated that the veteran did not use braces or any 
assistive devices, but used arch supports.  The examiner 
noted that the veteran was employed as a mechanical helper, 
fixing military vehicles.  

Examination of the feet revealed mild to moderate flat feet.  
There was no evidence of any redness, swelling, or 
instability, painful motion, edema, instability, weakness or 
tenderness of the feet.  The examiner observed functional 
limitations on standing and walking and a limp on the left 
side was reported.  There were no callosities, break down or 
unusual show wear pattern.  There were no skin or vascular 
changes.  The joints were not painful on motion and there was 
no pain in the arched or Achilles on manipulation.  Range of 
motion was normal with no reduction on repetitive use.  
Bilateral flat feet with limitation of function because of 
pain, mild, was diagnosed.  

The veteran's bilateral pes planus has been assigned a 
noncompensable rating under 38 C.F.R. § 4.71a, DC 5276, for 
the entirety of the appeal period, extending from February 1, 
2005.  Under Diagnostic Code 5276 for acquired flatfoot, a 
noncompensable rating is warranted for mild symptoms, 
relieved by built-up shoe or arch support.  A 10 percent 
evaluation is awarded for unilateral or bilateral disability 
that is moderate, characterized by weight-bearing line over 
or medial to great toe, inward bowing of the tendo Achilles, 
and pain on manipulation and use of the feet.  The next 
highest rating for bilateral pes planus is 30 percent, which 
is assigned for severe disability, characterized by objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities.  A maximum 
50 percent rating is in order for bilateral pes planus that 
is pronounced, with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo Achilles on manipulation, not 
improved by orthopedic shoes or appliances.  38 C.F.R. § 
4.71a.

The Board has reviewed the competent evidence of record and 
finds no support for assigning a compensable evaluation for 
the veteran's flat feet for any portion of the appeal period.  
Specifically in 2004, there was no evidence of malalignment 
of either foot or of tenderness to palpation of the plantar 
surface of the feet.  The Achilles tendons of both feet were 
in good alignment and there was no evidence of limitation 
with walking or standing.  X-ray films revealed mild 
bilateral pes planovalgus deformity.  When evaluated in 2006, 
there was no evidence of any redness, swelling, or 
instability, painful motion, edema, instability, weakness or 
tenderness of the feet.  The examiner observed functional 
limitations on standing and walking and a limp on the left 
side.  The joints were not painful on motion and there was no 
pain in the arched or Achilles on manipulation.  Range of 
motion was normal with no reduction on repetitive use.  
Bilateral flat feet with limitation of function because of 
pain, characterized as mild, was diagnosed.  

In order to meet the minimum 10 percent disability rating for 
pes planus, the veteran must exhibit at least "moderate" 
symptoms thereof characterized by weight-bearing line over or 
medial to great toe, inward bowing of the tendo Achillis, and 
pain on manipulation and use of the feet.  None of those 
specific manifestations have been documented during the 
appeal period and the pes planus symptoms were characterized 
as mild upon examinations conducted in both 2004 and 2006.  
In view of all the evidence of record, including the 
veteran's complaints and the medical evidence, for the 
reasons described above there is no basis for assigning a 
compensable disability rating.

The Board has also considered other potentially applicable 
alternative regulations which provide for compensable 
ratings, such as 38 C.F.R. § 4.71a, Diagnostic Codes 5277, 
5278, 5282, 5283, and 5284.  However, as the veteran is not 
shown to suffer from weak foot, claw foot, malunion or 
nonunion of the tarsal or metatarsal bones, hammertoes, or 
other moderate foot injuries.

The Board notes that in evaluating musculoskeletal 
disabilities consideration must be given to additional 
functional limitation due to factors such as pain, weakness, 
fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
However, consideration of these factors does not warrant a 
compensable rating for pes planus.  While subjective 
complaints of pain relating to the feet have been made there 
is essentially no associated functional impairment.  When 
evaluated in 2004, the examiner indicated that pes planus had 
no effect on the veteran's usual occupation or daily 
activities.  When evaluated in 2006, the examiner observed 
functional limitations on standing and walking and a limp on 
the left side was reported; however, it was not clear that 
this was attributable to the veteran's disability of the feet 
and it is noted that he also has a service-connected right-
hip disorder.  Also noted in the 2006 examination report is 
the fact that the joints were not painful on motion and that 
range of motion of the feet was normal with no reduction on 
repetitive use.  While the Board is required to consider the 
effect of the veteran's pain when making a rating 
determination, and has done so in this case, the rating 
schedule does not provide a separate rating for pain.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The Board has 
considered the veteran's the application of the DeLuca 
guidelines in this matter, and concludes that there is 
essentially no evidence of functional limitation attributable 
to pes planus.  Therefore, the Board finds that an increased 
evaluation is not warranted based on application of 38 C.F.R. 
§§ 4.40, 4.45 and DeLuca, supra.

In this case, overall, the totality of evidence dated during 
the appeal period, reflects that the veteran's symptoms of 
service-connected pes planus have been consistent with the 
criteria described for the assignment of a noncompensable 
evaluation.  The Board concludes that the criteria for a 
"staged" rating have not been met at any time during the 
course of the appeal period.  See 38 C.F.R. § 4.84a (2007); 
Fenderson, 12 Vet. App. at 126.  The Board finds that the 
preponderance of the evidence is against the veteran's claim 
for a compensable rating.  Consequently, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

	C.  Scar of the Right Forehead

Service connection for scarring of the right side of the 
forehead was granted in February 2005 rating action, at which 
time a non-compensable evaluation was assigned effective from 
February 1, 2005, the day following the date of the veteran's 
discharge from service. 

The grant was based in part on service medical records which 
documented a fall resulting in a laceration of the forehead.  

Also on file at the time of the grant of service connection 
was a private examination report dated in August 2004.  The 
veteran reported that he fell off a cliff while serving in 
Korea in 1997, resulting in a laceration and scar of the 
right side of the forehead.  The veteran reported that he had 
no current symptoms and indicated that no functional 
impairment or loss of time from work had resulted from this 
condition.  Examination of the skin revealed a forehead scar 
measuring .8 cm x .1 cm with abnormal texture of less than 6 
square inches.  There was no evidence of: tenderness, 
disfigurement, ulceration, adherence, instability, tissue 
loss, keloid formation, hypopigmentation, hyperpigmentation 
or limitation of motion.  Scarring of the right forehead was 
diagnosed.

The veteran underwent a VA examination in February 2006.  He 
reported that he fell off a cliff during service in Korea 
resulting in a laceration on the right side of the forehead.  
He reported that the scar was sometimes itchy with no other 
reported symptoms and indicated that he also suffered from 
headaches, but does not know if the headaches were related to 
the scarring or his right eye problem.  Physical examination 
revealed a scar above the right eyebrow measuring 6 cm x 4 cm 
with a maximum width of 2 mm.  The scar was described as 
numb, but not painful.  There was no adherence to the 
underlying tissue.  It was reported to have felt irregular 
and a little atrophic, but it was not described as shiny, 
scaly or discolored.  It was not unstable and there was no 
loss of covering of the skin over the scar.  There was no 
ulceration or breakdown of the skin.  There was no elevation 
or depression of the surface contour of the scar and it was 
not described as deep.  There was no inflammation, edema or 
keloid formation and no area of induration or inflexibility 
of the skin in the area of the scar.  There was no gross 
distortion of asymmetry or any feature or set of paired 
features.  A scar of the right forehead with occasional 
symptoms of itching was diagnosed.  

The veteran's scarring in the area of the right forehead has 
been assigned a noncompensable rating based on limitation of 
function of part affected.  38 C.F.R. § 4.118, DC 7805, for 
the entirety of the appeal period, extending from February 1, 
2005.  

The regulations for rating disabilities of the skin were 
revised effective August 30, 2002.  67 Fed. Reg. 49,596 (July 
31, 2002).  Inasmuch as the veteran filed his original claim 
for scarring of the forehead subsequent to that time, none of 
the former rating criteria used for the evaluation of scars 
are applicable in this case.  

Under the revised regulations, a 10 percent rating is 
assigned under 38 C.F.R. § 4.118, DC 7800 for scars on the 
head, face, or neck that have one characteristic of 
disfigurement.  The 8 characteristics of disfigurement, are: 
1) the scar is 5 or more inches (13 or more cm.) in length; 
2) the scar is at least one-quarter inch (0.6 cm.) wide at 
widest part; 3) the surface contour of the scar is elevated 
or depressed on palpation; 4) the scar is adherent to the 
underlying tissue; 5) the skin is either hypo- pigmented or 
hyper-pigmented in an area exceeding six square inches (39 
sq. cm.); 6) the skin texture is abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 sq. cm.); 7) the underlying soft tissue is missing 
in an area exceeding six square inches (39 sq. cm.); or 8) 
the skin is indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).

Additionally, 10 percent ratings are assigned for scars that 
are superficial (a superficial scar is one not associated 
with underlying soft tissue damage) and either unstable (an 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar) or painful on 
examination.  38 C.F.R. § 4.118, DCs 7803, 7804.

Essentially, the only symptomatology of the veteran's 
forehead scar consists of subjective complaints of numbness 
and some occasional complaints of itching in that area.  
There has been no evidence presented during the appeal period 
which indicates that the scar is either unstable or painful, 
nor does the veteran so contend.  Furthermore, there is no 
indication that the scar limits the functioning of any body 
part, particularly the head/face.

The medical evidence also fails to show any characteristics 
of disfigurement with regard to the veteran's scar during any 
portion of the appeal period.  It clearly fails all of the 
size requirements as to both length and width.  Additionally 
there is no evidence that the scar is either elevated or 
depressed on palpation or that it is adherent to the 
underlying tissue.  Upon examination conducted in 2006, the 
scar was reported to have felt irregular and a little 
atrophic, but the area involved was much smaller than 6 
square inches.  The scar was not identified as being either 
hypo-pigmented or hyper-pigmented in an area exceeding six 
square inches.  Similarly, there was no indication that the 
scar was productive of missing underlying soft tissue in an 
area exceeding six square inches (39 sq. cm.); or that the 
skin was indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).  

The provisions of 38 C.F.R. § 4.118, Diagnostic Code 7800 
include several notes following the rating criteria, 
including Note 3, which provides that consideration be given 
to unretouched photographs when evaluating under these 
criteria.  In this case, there were no unretouched color 
photographs associated with any of the examination reports 
assessing the veteran's forehead scar.  However, as is clear 
from the 2004 and 2006 examination reports, all of the 8 
characteristics of disfigurement have been addressed and 
discussed in detail in the context of the veteran's forehead 
scar and none of those characteristics have been demonstrated 
in this case.  The mere addition/inclusion of photographic 
evidence would not change this fact and accordingly, a remand 
for consideration of unretouched photographs to determine any 
disfiguring characteristics of the scar is unnecessary and 
would serve no useful purpose.  Rather, remanding this case 
back to the RO for an additional VA examination, for the 
primary reason of obtaining photographic evidence, would be 
an essentially redundant exercise and would result only in 
additional delay with no benefit to the veteran.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  
See also VAOPGCPREC 5-04, 69 Fed. Reg. 59,989 (2004).  As 
such no prejudice to the veteran results from the 
adjudication of this claim by the Board at this time.  Soyini 
v. Derwinski, 1 Vet. App. 540 (1991).  

In this case, overall, the totality of evidence dated during 
the appeal period, reflects that the veteran's symptoms of 
service-connected forehead scar been consistent with the 
criteria described for the assignment of a noncompensable 
evaluation.  The Board concludes that the criteria for a 
"staged" rating have not been met at any time during the 
course of the appeal period.  See 38 C.F.R. § 4.130, DC 9411 
(2007); Fenderson, 12 Vet. App. at 126.  The Board finds that 
the preponderance of the evidence is against the veteran's 
claim for a compensable rating for a forehead scar.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

	D.  Extraschedular Consideration

In reaching these decisions, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, including 38 C.F.R. § 3.321(b)(1), have been 
considered, whether or not they were raised by the veteran, 
as required under Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The Board finds that no exceptional or unusual 
factors are in evidence, such as marked interference with 
employment or frequent periods of hospitalization, which 
would warrant any extraschedular evaluations for any of the 
claims/conditions addressed herein.  38 C.F.R. § 3.321(b)(1).  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).


ORDER

Entitlement to an initial compensable evaluation for right 
eye retinitis/sarcoid uveitis is denied.

Entitlement to an initial compensable rating for pes planus 
is denied.

Entitlement to an initial compensable rating for scarring of 
the right forehead is denied.


REMAND

In May 2006, the RO issued a rating decision granting an 
increased evaluation of 40 percent for a service-connected 
disorder of the lumbar spine and 10 percent for a service-
connected disorder of the cervical spine, both effective from 
February 7, 2006.  

The veteran expressed disagreement with the effective dates 
assigned for those disorders on a VA Form 9 received in May 
2006.  The Board believes that the veteran's statement as 
made on the May 2006 VA Form 9, sufficiently meets the 
definition of a NOD.  A written communication from a claimant 
or his/her representative expressing dissatisfaction or 
disagreement with an adjudicative determination by the agency 
of original jurisdiction (here, the RO) and a desire to 
contest the result will constitute a NOD.  38 C.F.R. § 20.201 
(2007).  While special wording is not required, the NOD must 
be in writing and in terms that can be reasonably construed 
as a disagreement with that determination and a desire for 
appellate review.  Id.  A veteran must file a NOD with a 
determination by the agency of original jurisdiction within 
one year from the date that the RO mailed notice of the 
determination. 38 C.F.R. § 20.302(a).  There is no 
requirement in the regulation that the date of rating action 
at issue be specified in a NOD.  Here, the written statement 
provided by the veteran and received by VA in May 2006 was 
timely and clearly expressed dissatisfaction with the 
effective dates assigned for the increased ratings for 
disorders of the lumbar and cervical spine; hence the 
statement is tantamount to a timely NOD.  38 C.F.R. § 20.201.

The filing of an NOD places a claim in appellate status.  The 
failure to issue an SOC the case in such a circumstance 
renders a claim procedurally defective and necessitates a 
remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2007).  To 
date, the RO has not issued the veteran an SOC with respect 
to his effective date claims.  Under these circumstances, the 
Board has no discretion and is obliged to remand this issue 
to the RO for the issuance of an SOC.  See Manlincon v. West, 
12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. 
App. 433, 436 (1997).  However, this claim will be returned 
to the Board after issuance of the SOC only if perfected by 
the filing of a timely substantive appeal.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is remanded for the following action:

The RO must provide the veteran with a 
statement of the case addressing the 
claims of entitlement to an effective 
date prior to February 7, 2006, for the 
assignment of a 40 percent evaluation for 
degenerative disc disease of the 
thoracolumbar spine and entitlement to an 
effective date prior to February 7, 2006, 
for the assignment of a 10 percent 
evaluation for degenerative disc disease 
of the cervical spine.  The veteran and 
his representative are reminded that to 
vest the Board with jurisdiction over 
this issue, a timely substantive appeal 
must be filed.  38 C.F.R. § 20.202 
(2007).  If, and only if, the veteran 
perfects the appeal as to the claims, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


